Citation Nr: 1603650	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The evidence of record weighs against a finding that the Veteran has a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a letter dated in November 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claim in December 2009, August 2014 (DBQ), and June 2015 (DBQ).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements and history, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. 
§ 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for PTSD

The Veteran contends that he has PTSD that is related to his military experience.  The Board notes that the Veteran has already been granted service connection for a mood disorder as secondary to his service-connected disabilities.  See June 2015 rating decision.  The rating assigned during the June 2015 rating decision also considered the Veteran's adjustment disorder with anxiety that was also found to be attributable to his service-connected diabetes disabilities.  As such, the Board finds that service connection has already been awarded to the Veteran for his mood disorder, to include adjustment disorder with anxiety.

Upon review of the record, the Board finds that the weight of the evidence is against a finding that the Veteran has PTSD.

The evidence includes a June 2009 VA mental health initial outpatient assessment.  During the evaluation, the Veteran reported that he was feeling more sadness and thinking about Vietnam several times a week.  He also reported sleep difficulty, nightmares, and occasional flashbacks.  After performing a mental status examination, the VA psychologist stated that the Veteran met the criteria for PTSD and dysthymic disorder.  He did not currently meet criteria for a substance use disorder, per the Veteran's self-report.  However, his current use of daily
alcohol was noted to complicate his diabetes and health-related issues, suggesting that he was a candidate for brief intervention for alcohol use.  

The Veteran was afforded a December 2009 VA psychiatric examination.  The examiner noted that the claims file was reviewed and it showed that the Veteran served in the Marine Corps in Vietnam and the award of the Marine Corps Combat Action Ribbon.  During the evaluation, the Veteran indicated that he had some difficulty sleeping.  He described battle-like dreams in which he was in some danger, although the frequency was unclear.  He reported at times thinking
about his Vietnam experiences during the daytime, but did not describe these thoughts as painful, recurring, or intrusive.  He specifically did not endorse depressive symptomatology, suicidality, or other psychological symptoms, although he did have some mild anxiety regarding his medical situation.  Upon mental status examination, the Veteran was cheerful, affable, and somewhat euphoric.  He related easily to the examiner and was quite alert and oriented in all spheres including time, place, person, and purpose of examination.  He did not show distinct memory
impairment or slowness of mental function, and there was no nonlinear thinking or distractibility.  Thus, the examiner noted that the Veteran did not show distinct signs of an ongoing significant cognitive impairment at that time.  The Veteran's mood was happy throughout and there was a mark tendency to downplay any psychological symptoms or impairments.  This was particularly noted when discussing substance use.  It was further noted that the Veteran did not report homicidal or suicidal ideation, plans, or intentions.  The examiner then concluded that, although clinical examinations earlier in the year had suggested the presence of PTSD of some degree at least, during the current evaluation, the Veteran did not qualify for a diagnosis of either PTSD or a depressive condition such as dysthymia.  The examiner did acknowledge that this could represent massive denial or "under reporting" when discussing his alcohol use, but in any event a PTSD diagnosis, despite the Veteran's report of battle experiences, was not possible at the time.
The examiner further noted that it was much more likely than not that the Veteran had been very heavily involved in alcohol use over many years, although he denied this during the examination.  The examiner stated that the Veteran was somewhat anxious, but this was to be expected in view of his very serious medical situation.  As such, the examiner diagnosed the Veteran with an adjustment disorder with anxious mood.  A diagnosis of alcohol abuse in early full remission in a controlled setting was also afforded.

The evidence also includes an August 2014 DBQ examination (in Virtual VA).  During the evaluation, the Veteran reported that he first sought mental health treatment while in the hospital during his operations to remove his feet as a result of diabetes.  The Veteran reported that his mood was good, but that he became mildly irritable and had mild anxiety.  The examiner (Dr. Sholtz) noted that the Veteran did not meet the DSM 5 criteria for PTSD.   

The Veteran underwent a DBQ examination in June 2015.  During the evaluation, the Veteran reported mood disturbance with nightmares since his foot amputation
related to complications of diabetes.  The examiner noted that the Veteran had been treated for depression and PTSD with Citalopram and Trazodone from 2009 through 2013.  However, in 2013, the Veteran persistently screened negative for depression.  It was noted that, in July 2009, the Veteran was diagnosed with PTSD during a clinical interview, but was not diagnosed with alcohol use problems during that evaluation.  In subsequent VA medical and psychiatric appointments, the Veteran was repeatedly advised to minimize consumption of alcohol, which varied over time but did not exceed 3-4 beers daily by his report.  The examiner noted that the Veteran carried ongoing diagnoses of PTSD in VA medical records stemming from an initial mental health evaluation in June 2009, where psychiatric providers documented that the Veteran met the full criteria for diagnosis with PTSD with claimed stressors being directly related fear of hostile military activity while deployed to combat in Vietnam.  However, according to the June 2015 examiner, the Veteran did not endorse sufficient symptoms on the PCL to warrant a diagnosis of PTSD, which was suggested to be due to under-reporting of symptoms at that time.  Further, it was noted that in the December 2009 VA examination, the examiner did not find sufficient reporting of symptoms related to PTSD.  He found spontaneous reporting of mental health symptoms warranting a diagnosis of adjustment disorder with anxiety attributed to chronic medical conditions, particularly diabetes mellitus and amputation.  

Moreover, the June 2015 examiner stated that in August 2014, Dr. Sholtz conducted an initial evaluation for PTSD wherein the Veteran did not report symptoms consistent with a diagnosis of PTSD, but reported mood disturbance with some nightmares since his foot amputation related to complications of diabetes as well as some indication of cognitive decline.  Dr. Sholtz opined that the condition of PTSD was less likely than not incurred in or caused by military service, but opined that the mild mood symptoms observed and reported during the evaluation "may be the emergence of age related cognitive decline."  

The June 2015 examiner then stated that there were no records in the VA medical records that indicated ongoing distress related to symptoms of PTSD beyond the initial evaluation and treatment in 2009 and through 2013 when the VA medical record abruptly stopped.  According to the June 2015 examiner, this suggested that the Veteran was not spontaneously reporting significant anxiety or re-experiencing symptoms related to PTSD during his multiple and regular medical appointments between 2009 to 2013.  The most recent psychiatric evaluation in 2014 was consistent with the earliest examination in December 2009 and the Veteran's under-endorsement of PTSD symptoms in June 2009, and, thus, these findings of mild mood disorder seemed the most reasonable representation of the Veteran's primary psychiatric symptomatology.

Based on these findings, the June 2015 examiner opined that it was at least as likely as not that the Veteran did not experience symptoms consistent with a diagnosis of PTSD, neither related to the service-connected medical conditions or to combat trauma exposure while deployed to Vietnam.  Instead, the examiner opined that it was at least as likely as not that the Veteran experienced mild depression and anxiety that were best diagnosed as a mood disorder NOS, and that this mental health condition was attributable to the service-connected medical conditions noted
above.  Regarding the Veteran's substance abuse, the examiner opined that this disorder could not be properly addressed without resort to mere speculation as problems with alcohol misuse were inconsistent in the medical records provided.

The Board finds the June 2015 medical opinion to be the most probative evidence of record.  The examiner specifically discussed the Veteran's past mental health history, to include details of past VA psychiatric treatment records and psychiatric examinations.  The examiner provided opinions regarding the conflicting medical evidence of records and provided detailed rationales for the diagnoses rendered and their respective etiologies.  

The Board has also considered the Veteran's contention that he has PTSD and that his disability is due to his military service or to a service-connected disability.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the diagnosis of the PTSD requires specialized training and is not susceptible of lay opinions.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (holding that a diagnosis of PTSD from a competent medical professional is assumed to have been made in accordance with the DSM-IV psychiatric criteria that includes the adequacy of the symptomatology and the sufficiency of the stressor).  The Veteran is not competent to diagnose PTSD or any other psychiatric disorder because such diagnosis requires specific medical knowledge and training, including in accordance with the DSM-IV or DSM 5.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer). 

In sum, and upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence of record does not demonstrate a current diagnosis of PTSD.  As noted above, in the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


